     Case 7:18-cr-00855 Document 232 Filed in TXSD on 10/09/18 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                           Case Number: 7:18−cr−00855

Meisy Angelica Zamora




                            NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Ricardo H Hinojosa
PLACE:
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 10/15/2018

TIME: 01:30 PM
TYPE OF PROCEEDING: Motion Hearing




Date: October 9, 2018
                                                         David J. Bradley, Clerk
